Citation Nr: 0803942	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision that denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran timely appealed.

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In May 2007, the veteran testified that he experienced 
significant noise exposure during service, to include noise 
while firing projectiles from a 120 millimeter artillery 
weapon.  The veteran reported that the noise was so 
tremendous that it shook the ground and made his ears roar, 
and that he did not wear hearing protection.  Records in the 
claims file include a photograph of the veteran with the 
projectile and artillery weapon.  Given that the veteran was 
assigned to an anti-aircraft artillery unit (as reflected on 
Surgeon General's Office records), the Board finds the 
veteran's testimony credible, and that he likely experienced 
in-service noise exposure as alleged.  

The Board notes that the veteran's service medical records 
are not available and may have been destroyed in a fire at 
the National Personnel Records Center (NPRC).  The RO has 
notified the veteran of the information needed to reconstruct 
medical data.  In this regard, the veteran submitted 
statements from family members, indicating that the veteran 
has been hard of hearing for many years post-service.  It is 
incumbent upon the VA to afford the veteran's claims 
heightened consideration due to the unfortunate loss of his 
service medical records.  E.g., Marciniak v. Brown, 10 Vet. 
App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The report of the April 2006 VA examination reflects that the 
veteran meets the criteria for hearing loss disability under 
38 C.F.R. § 3.385, and includes a diagnosis of tinnitus.  The 
veteran's report of a continuity of symptomatology, as well 
as his testimony of in-service noise exposure to artillery 
weapons, satisfy the requirement for evidence that the 
current conditions may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, however, the 
April 2006 audiologist opined that the veteran's hearing loss 
and tinnitus were less likely as not caused by or a result of 
military noise exposure because there were no military 
audiograms in the claims file.

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331,1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  Under 
these circumstances, an examination is needed to determine 
whether the veteran's current hearing loss and tinnitus 
either had their onset during service or are related to his 
active service-to specifically include in-service noise 
exposure to artillery weapons as alleged.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for hearing loss and/or 
tinnitus, since May 2006.  After securing 
the necessary releases, the RO or AMC 
should obtain these records.

2.  The RO or AMC should afford the 
veteran a VA examination by an 
otolaryngologist (ear, nose and throat 
specialist) to identify all current 
disability underlying the veteran's 
current complaints of hearing loss and 
tinnitus; and to determine whether he 
currently has hearing loss in either or 
both ears(s) to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

For each identified disability (hearing 
loss and tinnitus), the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service noise exposure to 
artillery weapons as reported by the 
veteran.

The examiner(s) should provide a 
rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination(s) should note review of 
the claims file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for bilateral hearing 
loss and for tinnitus.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



